Exhibit 10.1

 

SECOND AMENDMENT, ASSUMPTION,

CONSENT AND RATIFICATION AGREEMENT

 

THIS SECOND AMENDMENT, ASSUMPTION, CONSENT AND RATIFICATION AGREEMENT (this
“Agreement”), dated effective as of March 1, 2018, is among HELEN OF TROY
LIMITED, a Bermuda company (“Limited”), HELEN OF TROY TEXAS CORPORATION, a Texas
corporation (“HOT-TX”), HELEN OF TROY L.P., a limited partnership duly organized
under the laws of the State of Texas (the “Borrower”), the Guarantors, the banks
listed on the signature pages hereof (“Lenders”) and BANK OF AMERICA, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender (in said capacity as
Administrative Agent, the “Administrative Agent”).

 

BACKGROUND

 

A.                                    Borrower, Limited, the Lenders, and Bank
of America, as the Administrative Agent, Swing Line Lender and L/C Issuer, are
parties to that certain Amended and Restated Credit Agreement, dated as of
January 16, 2015, as amended by that certain First Amendment to Amended and
Restated Credit Agreement, dated as of December 7, 2016  (such agreement, as
amended prior to the effectiveness of this Agreement, the “Credit Agreement”). 
The terms defined in the Credit Agreement and not otherwise defined herein shall
be used herein as defined in the Credit Agreement.  Borrower is an indirect
wholly-owned Subsidiary of HOT-TX.  HOT-TX has guaranteed all obligations of
Borrower pursuant to the Credit Agreement.

 

B.                                    Borrower and HOT-TX have requested that
Lenders and Administrative Agent (i) consent to the assignment by Borrower to
HOT-TX of all of Borrower’s rights and, subject to Section 2, all of Borrower’s
obligations under the Credit Agreement and the other Loan Documents and the
assumption by HOT-TX of all of Borrower’s rights and, subject to Section 2, all
of Borrower’s obligations under the Credit Agreement and the other Loan
Documents (upon the effectiveness of this Agreement and subject to Section 2,
Borrower will cease to be, and HOT-TX will become, the “Borrower” under the
Credit Agreement), and (ii) make certain other amendments thereto, as more fully
set forth herein.

 

C.                                    Lenders and Administrative Agent are
willing to agree to such assignment, assumption and amendments on the terms and
conditions, and in reliance upon all of the representations and warranties of
the Loan Parties, set forth herein.

 

D.                                    In order to induce Lenders and
Administrative Agent to consent to the assignment by Borrower to HOT-TX of all
of Borrower’s rights and, subject to Section 2, all of Borrower’s obligations
under the Credit Agreement and the other Loan Documents, the assumption by
HOT-TX of all of Borrower’s rights and, subject to Section 2, all of Borrower’s
obligations under the Credit Agreement and the other Loan Documents, and the
amendments provided in this Agreement, each Loan Party has agreed to execute
this Agreement to confirm and evidence such Loan Party’s continuing liability
and obligations under the Credit Agreement and other Loan Documents.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, Limited, Borrower, HOT-TX, each
other Loan Party, the Lenders, and the Administrative Agent covenant and agree
as follows:

 

1.                                      Assumption.  HOT-TX hereby irrevocably
and unconditionally (a) covenants, promises, agrees, accepts and assumes each
and all obligations (subject to Section 2) of Borrower pursuant to the Credit
Agreement, each Note, each outstanding Letter of Credit set forth on Schedule 1
hereto (each, an “Outstanding Letter of Credit” and collectively, the
“Outstanding Letters of Credit”) and each other Loan Document and (b) agrees
that it will perform and discharge all obligations (subject to Section 2) of
Borrower under the Credit Agreement, each Note, each Outstanding Letter of
Credit and each other Loan Document as though it were an original signatory
thereto.  Borrower hereby irrevocably and unconditionally assigns to HOT-TX all
of Borrower’s rights and obligations (subject to Section 2) pursuant to the
Credit Agreement, the Notes, the Outstanding Letters of Credit and the other
Loan Documents.  From and after the effectiveness of this Agreement, (i) each
reference in the Loan Documents to “Borrower” shall only refer to HOT-TX
(subject to Section 2) and (ii) all Outstanding Letters of Credit shall be
deemed to be issued for the account of HOT-TX.

 

2.                                      Matters Not Assumed.  Notwithstanding
any provision of this Agreement, (a) this Agreement is not intended as, and
shall not be deemed to be a release, impairment or modification of any
representation or warranty made by or deemed made by Borrower under any Loan
Document prior to the effectiveness of this Agreement and (b) Borrower and
HOT-TX shall be liable, jointly and severally, for any obligation of Borrower
under Section 10.04 of the Credit Agreement that arose prior to the
effectiveness of this Agreement.

 

3.                                      Ratification.  HOT-TX hereby confirms
and ratifies the terms of the Credit Agreement, each Note, each Outstanding
Letter of Credit and each other Loan Document, and acknowledges that the Credit
Agreement, each Note, each Outstanding Letter of Credit and each other Loan
Document are each in full force and effect, that it has no defense,
counterclaim, set-off or any other claim to diminish its liability under such
documents, and that its consent is not required to the effectiveness of any Loan
Document.

 

4.                                      Consent.  Subject to the satisfaction of
the conditions of effectiveness set forth in Section 7 hereof, each of the
Administrative Agent and the Lenders hereby consents to (a) the assignment by
Borrower to HOT-TX of all of Borrower’s rights and, subject to Section 2, all of
Borrower’s obligations under the Credit Agreement and the other Loan Documents
and (b) the assumption by HOT-TX of all of Borrower’s rights and, subject to
Section 2, all of Borrower’s obligations under the Credit Agreement and the
other Loan Documents.

 

5.                                      Amendment to Credit Agreement.

 

(a)                                 Subject to Section 2, each reference in each
Loan Document to “Borrower” shall be deemed to mean Helen of Troy Texas
Corporation, a Texas corporation, from and after the effectiveness of this
Agreement in accordance with Section 7.

 

(b)                                 Section 1.01 of the Credit Agreement is
hereby amended by adding the following defined terms thereto in proper
alphabetical order:

 

2

--------------------------------------------------------------------------------


 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

“CFC” means a controlled foreign corporation within the meaning of Section 957
of the Code.

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

“LIBOR Successor Rate” has the meaning specified in Section 3.08.

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent, to reflect the adoption of such
LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Scheduled Unavailability Date” has the meaning specified in Section 3.08(b).

 

“Second Amendment” means that certain Second Amendment, Assumption, Consent and
Ratification Agreement, dated as of March 1, 2018, among Helen of Troy L.P., a
Texas limited partnership, Helen of Troy Texas Corporation, a Texas corporation,
Limited, the Lenders, the Administrative Agent, the Swing Line Lender and the
L/C Issuer.

 

“Second Amendment Effective Date” means the date that all conditions of
effectiveness set forth in Section 7 of the Second Amendment have been
satisfied.

 

(c)                                  The definition of “ERISA” set forth in
Section 1.01 of the Credit Agreement is hereby amended to read as follows:

 

“ERISA” means the Employee Retirement Income Security Act of 1974,

 

3

--------------------------------------------------------------------------------


 

as amended, and the rules and regulations promulgated thereunder.

 

(d)                                 The definition of “Guarantors” set forth in
Section 1.01 of the Credit Agreement is hereby amended to read as follows:

 

“Guarantors” means, collectively, Limited, HOT-Barbados, HOT-Nevada, HOT
Nevada, Inc., a Nevada corporation, Helen of Troy L.P., a Texas limited
partnership, Idelle Labs, Ltd., a Texas limited partnership, OXO
International, Ltd., a Texas limited partnership, Helen of Troy Macao Commercial
Offshore Limited, a Macau company, Kaz, Inc., a New York corporation, Kaz
USA, Inc., a Massachusetts corporation, Kaz Canada, Inc., a Massachusetts
corporation, Pur Water Purification Products, Inc., a Nevada corporation, Steel
Technology, LLC, an Oregon limited liability company, HD Holding Inc., a Nevada
corporation, and each other Subsidiary that executes a Guaranty pursuant to
Section 7.02(i)(v).

 

(e)                                  Article III of the Credit Agreement is
hereby amended by adding the following new Section 3.08 thereto to read as
follows:

 

3.08                                                LIBOR Successor Rate. 
Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrower) that the Borrower or Required Lenders (as applicable) have determined,
that:

 

(a)         adequate and reasonable means do not exist for ascertaining LIBOR
for any requested Interest Period, including, without limitation, because the
LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

(b)         the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”), or

 

(c)          syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable,  the
Administrative Agent and the Borrower shall endeavor to amend this Agreement to
replace LIBOR with an alternate benchmark rate (including any mathematical or
other adjustments to the benchmark (if any) incorporated therein) (any such
proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes and any such amendment shall become

 

4

--------------------------------------------------------------------------------


 

effective at 5:00 p.m. on the fifth Business Day after the Administrative Agent
shall have posted such proposed amendment to all Lenders and the Borrower
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
do not accept such amendment.

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) without any
obligation to pay any loss, cost or expense of any Lender pursuant to
Section 3.05 or, failing that, will be deemed to have converted such request
into a request for a Borrowing of Base Rate Loans (subject to the foregoing
clause (y)) in the amount specified therein.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

(f)                                   Section 5.19 of the Credit Agreement is
hereby amended to read as follows:

 

5.19                        Taxpayer Identification Number.  As of the Second
Amendment Effective Date, the Borrower’s true and correct U.S. taxpayer
identification number is set forth on Schedule 10.02.

 

(g)                                  Clause (v) of Section 7.02(i) of the Credit
Agreement is hereby amended to read as follows:

 

(v) if the Acquisition results in a Domestic Subsidiary (other than a CFC or a
Subsidiary considered to be a “disregarded entity” for United States federal
income tax purposes and owned by a CFC) being acquired having a net worth at the
time of such Acquisition of more than $25,000,000, such Subsidiary shall execute
and deliver to the Administrative Agent (x) a Guaranty, (y) such documents of
the types referred to in clauses (iv) and (v) of Section 4.01(a) and (z) a
favorable opinion of counsel to such Person located in the jurisdiction of
organization of such Person, in form, content and scope reasonably satisfactory
to the Administrative Agent;

 

(h)                                 Article IX of the Credit Agreement is hereby
amended by adding the following new Section 9.11 thereto to read as follows:

 

5

--------------------------------------------------------------------------------


 

9.11                        ERISA Plan Assets.

 

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

 

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

 

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)

 

6

--------------------------------------------------------------------------------


 

covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

 

(i) none of the Administrative Agent or any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

 

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

 

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

 

(v) no fee or other compensation is being paid directly to the Administrative
Agent or any Arranger or any of their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Commitments or this Agreement.

 

(c) The Administrative Agent and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it

 

7

--------------------------------------------------------------------------------


 

extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

(i)                                     Schedule 10.02 is hereby amended to be
in the form of Schedule 10.02 to this Agreement.

 

6.                                      REPRESENTATIONS AND WARRANTIES.  By its
execution and delivery hereof, each of Borrower, HOT-TX, Limited and the
Guarantors represents and warrants as follows:

 

(a)                                 (i) Borrower, HOT-TX, Limited and each
Guarantor have all requisite power and authority and all requisite governmental
licenses, authorizations, consents and approvals to execute, deliver and perform
their respective obligations under this Agreement, (ii) HOT-TX has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to execute, deliver and perform its obligations under
each amended and restated Revolving Loan Note (the “Replacement Revolving Loan
Notes”) and (iii) each of the Guarantors has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to execute, deliver and perform their respective obligations under the Amended
and Restated Guaranty (as defined below).

 

(b)                                 (i) The execution, delivery and performance
by Borrower, HOT-TX, Limited and each Guarantor of this Agreement, (ii) the
execution, delivery and performance by HOT-TX of the Replacement Revolving Loan
Notes and (iii) the execution, delivery and performance by each Guarantor of the
Amended and Restated Guaranty (as defined below) has been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(x) contravene the terms of either of such Person’s Organization Documents;
(y) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (A) any Contractual
Obligation to which either Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which either Person or its property is subject; or (z) violate any Law. 
Limited and each of its Subsidiaries is in compliance with all Contractual
Obligations referred to in clause (y)(A) above except to the extent that failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

 

(c)                                  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against (i) Limited, HOT-TX, Borrower and each Guarantor of this Agreement,
(ii) HOT-TX of the Replacement

 

8

--------------------------------------------------------------------------------


 

Revolving Loan Notes, and (iii) each Guarantor of the Amended and Restated
Guaranty (as defined below).

 

(d)                                 (i) (x) This Agreement has been duly
executed and delivered by Limited, HOT-TX and Borrower and each Guarantor,
(y) the Replacement Revolving Loan Notes have been duly executed and delivered
by HOT-TX and (z) the Amended and Restated Guaranty (as defined below) has been
duly executed and delivered by each Guarantor.

 

(ii) (x) This Agreement constitutes a legal, valid and binding obligation of
Limited, HOT-TX, Borrower and each Guarantor, enforceable against each such
Person in accordance with its terms, subject as to enforcement to any Debtor
Relief Laws and general equitable principles.  (y) The Replacement Revolving
Loan Notes constitute a legal, valid and binding obligation of HOT-TX,
enforceable against HOT-TX in accordance with their terms, subject as to
enforcement to any Debtor Relief Laws and general equitable principles. (z) The
Amended and Restated Guaranty (as defined below) constitutes a legal, valid and
binding obligation of each Guarantor, enforceable against each such Guarantor in
accordance with its terms, subject as to enforcement of remedies to any Debtor
Relief Laws and general equitable principles.

 

7.                                      CONDITIONS TO EFFECTIVENESS.  This
Agreement shall be effective upon satisfaction or completion of the following:

 

(a)                                 the Administrative Agent shall have received
counterparts of this Agreement executed by the Lenders;

 

(b)                                 the Administrative Agent shall have received
counterparts of this Agreement executed by Borrower, HOT-TX and Limited and
acknowledged by each Guarantor;

 

(c)                                  the Administrative Agent shall have
received executed Replacement Revolving Loan Notes for each Lender;

 

(d)                                 the Administrative Agent shall have received
an executed amended and restated Guaranty (the “Amended and Restated Guaranty”),
executed by each Guarantor;

 

(e)                                  each of the conditions in
Section 4.02(a) and (b) of the Credit Agreement shall have been satisfied (as if
HOT-TX were Borrowing as of the date of this Agreement);

 

(f)                                   the Administrative Agent shall have
received a (i) Secretary’s Certificate of HOT-TX, containing Exhibit A, Articles
of Incorporation of HOT-TX, certified by the Texas Secretary of State,
Exhibit B, Bylaws of HOT-TX, Exhibit C, Unanimous Written Consent of the Board
of Directors of HOT-TX approving the execution, delivery and performance of this
Agreement and the Replacement Revolving Loan Notes, and Exhibit D, Incumbency;
(ii) Secretary’s Certificate of Borrower, containing Exhibit A, Certificate of
Limited Partnership of Borrower, Exhibit B, Agreement of Limited Partnership of
Borrower, Exhibit C, Unanimous Written Consent of General Partner of Borrower
approving the execution, delivery and performance of this Agreement and the
Amended and Restated Guaranty, and Exhibit D, Incumbency; (iii) Certificates of
Fact, certified by the Texas Secretary of State for HOT-TX and the Borrower;
(iv) a print out of the franchise tax details page from the Texas comptroller
for HOT-TX and

 

9

--------------------------------------------------------------------------------


 

Borrower and (v) certified resolutions of Limited and each other Guarantor
approving the execution, delivery and performance of this Agreement and the
Amended and Restated Guaranty;

 

(g)                                  the Administrative Agent shall have
received an opinion of legal counsel to the Borrower and HOT-TX covering the
matters set forth in Sections 6(a), (b)(i), (ii) and (iii), (c) and (d) of this
Agreement;

 

(h)                                 the legal fees and expenses of Winstead PC,
counsel for the Administrative Agent, shall have been paid in immediately
available funds; and

 

(i)                                     the Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent and its
counsel, such other documents, certificates and instruments as the
Administrative Agent shall reasonably require.

 

8.                                      CONDITION SUBSEQUENT.  HOT-TX and the
Borrower shall execute and deliver all documentation solely required by each
counterparty to a Guarantied Swap Contract (as defined in each Guaranty)
reflecting the replacement of Helen of Troy L.P., as Borrower within forty-five
(45) days from the date such documentation is provided to the Borrower and
HOT-TX (or such later date as the Administrative Agent may agree).  The parties
hereto agree that the Borrower and/or HOT-TX’s failure to execute and deliver
such documentation will be an Event of Default under the Credit Agreement.

 

9.                                      REFERENCE TO THE CREDIT AGREEMENT.

 

(a)                                 Upon the effectiveness of this Agreement,
each reference in the Credit Agreement to “this Agreement”, “hereunder”, or
words of like import shall mean and be a reference to the Credit Agreement, as
affected and amended hereby.

 

(b)                                 The Credit Agreement, as amended by the
amendments referred to above, shall remain in full force and effect and is
hereby ratified and confirmed.

 

10.                               COSTS, EXPENSES AND TAXES.  The Borrower
agrees to pay on demand all reasonable costs and expenses of the Administrative
Agent in connection with the preparation, reproduction, execution and delivery
of this Agreement and the other instruments and documents to be delivered
hereunder (including the reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent with respect thereto).

 

11.                               GUARANTOR’S ACKNOWLEDGMENT.  By signing below,
each Guarantor (a) acknowledges, consents and agrees to the execution, delivery
and performance by HOT-TX, Borrower and Limited of this Agreement,
(b) acknowledges and agrees that its obligations in respect of its Guaranty are
not released, diminished, waived, modified, impaired or affected in any manner
by this Agreement or any of the provisions contemplated herein, (c) ratifies and
confirms its obligations under its Guaranty, and (d) acknowledges and agrees
that it has no claims or offsets against, or defenses or counterclaims to, its
Guaranty.

 

12.                               EXECUTION IN COUNTERPARTS.  This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which

 

10

--------------------------------------------------------------------------------


 

when so executed and delivered shall be deemed to be an original and all of
which when taken together shall constitute but one and the same instrument.  For
purposes of this Agreement, a counterpart hereof (or signature page thereto)
signed and transmitted by any Person party hereto to the Administrative Agent
(or its counsel) by facsimile machine or other electronic imaging means (e.g.
“pdf” or “tif”) is to be treated as an original.  The signature of such Person
thereon, for purposes hereof, is to be considered as an original signature, and
the counterpart (or signature page thereto) so transmitted is to be considered
to have the same binding effect as an original signature on an original
document.

 

13.                               GOVERNING LAW; BINDING EFFECT.  This Agreement
shall be governed by and construed in accordance with the laws of the State of
Texas applicable to agreements made and to be performed entirely within such
state, provided that each party shall retain all rights arising under federal
law, and shall be binding upon the parties hereto and their respective
successors and assigns.  This Agreement is a Loan Document.

 

14.                               HEADINGS.  Section headings in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

 

15.                               ENTIRE AGREEMENT.  THE CREDIT AGREEMENT, AS
AMENDED BY THIS AGREEMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL  AGREEMENTS BETWEEN THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL  AGREEMENTS BETWEEN THE PARTIES.

 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is executed as of the date first set forth
above.

 

 

HOT-TX (upon effectiveness of this Agreement, HOT-TX will become Borrower):

 

 

 

HELEN OF TROY TEXAS CORPORATION,

 

a Texas corporation

 

 

 

 

 

By:

/s/ Brian Grass

 

 

Brian Grass

 

 

Chief Financial Officer

 

 

 

BORROWER (upon effectiveness of this Agreement, Borrower will become a
Guarantor):

 

 

 

HELEN OF TROY L.P., a Texas limited partnership

 

 

 

By:

HELEN OF TROY NEVADA CORPORATION, a Nevada corporation, General Partner

 

 

 

 

 

By:

/s/ Brian Grass

 

 

Brian Grass

 

 

Chief Financial Officer

 

 

 

 

 

LIMITED:

 

 

 

HELEN OF TROY LIMITED, a Bermuda corporation

 

 

 

 

 

By:

/s/ Brian Grass

 

 

Brian Grass

 

 

Chief Financial Officer

 

Signature Page to Second Amendment, Assumption, Consent and Ratification
Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By:

/s/ Priscilla Ruffin

 

Name:

Priscilla Ruffin

 

Title:

AVP

 

Signature Page to Second Amendment, Assumption, Consent and Ratification
Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender

 

 

 

By:

/s/ Illegible

 

Name:

Illegible

 

Title:

SVP

 

Signature Page to Second Amendment, Assumption, Consent and Ratification
Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A. as a Lender

 

 

 

By:

/s/ Blakely Engel

 

Name:

Blakely Engel

 

Title:

Vice President

 

Signature Page to Second Amendment, Assumption, Consent and Ratification
Agreement

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY, as a Lender

 

 

 

By:

/s/ Allen K. King

 

Name:

Allen K. King

 

Title:

SVP

 

Signature Page to Second Amendment, Assumption, Consent and Ratification
Agreement

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A., as a Lender

 

 

 

By:

/s/ Illegible

 

Name:

Illegible

 

Title:

SVP

 

Signature Page to Second Amendment, Assumption, Consent and Ratification
Agreement

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as a Lender

 

 

 

By:

/s/ Justin Lien

 

Name:

Justin Lien

 

Title:

Director

 

Signature Page to Second Amendment, Assumption, Consent and Ratification
Agreement

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Lender

 

 

 

By:

/s/ Gerald R. Finney, Jr.

 

Name:

Gerald R. Finney, Jr.

 

Title:

Vice President

 

Signature Page to Second Amendment, Assumption, Consent and Ratification
Agreement

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, an Ohio Banking Corporation, as a Lender

 

 

 

By:

/s/ Illegible

 

Name:

Illegible

 

Title:

Director, Vice President

 

Signature Page to Second Amendment, Assumption, Consent and Ratification
Agreement

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

 

By:

/s/ Timicka C. Anderson

 

Name:

Timicka C. Anderson

 

Title:

Vice President and Director

 

Signature Page to Second Amendment, Assumption, Consent and Ratification
Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Illegible

 

Name:

Illegible

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Kara P. Van Duzee

 

Name:

Kara P. Van Duzee

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK N.A., as a Lender

 

 

 

By:

/s/ Illegible

 

Name:

Illegible

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED PURSUANT TO SECTION 11 ABOVE:

 

GUARANTORS:

 

HELEN OF TROY L.P.,

a Texas limited partnership

 

By:

HELEN OF TROY NEVADA CORPORATION,

 

a Nevada corporation, General Partner

 

HELEN OF TROY LIMITED,

a Bermuda company

 

HELEN OF TROY LIMITED,

a Barbados corporation

 

HOT NEVADA, INC.,

a Nevada corporation

 

HELEN OF TROY NEVADA CORPORATION,

a Nevada corporation

 

HELEN OF TROY TEXAS CORPORATION,

a Texas corporation

 

IDELLE LABS LTD.,

a Texas limited partnership

 

By:

HELEN OF TROY NEVADA CORPORATION,

 

a Nevada corporation, General Partner

 

OXO INTERNATIONAL LTD.,

a Texas limited partnership

 

By:

HELEN OF TROY NEVADA CORPORATION,

 

a Nevada corporation, General Partner

 

PUR WATER PURIFICATION PRODUCTS, INC.,

a Nevada corporation

 

KAZ, INC.,

a New York corporation

 

KAZ USA, INC.,

a Massachusetts corporation

 

KAZ CANADA, INC.,

a Massachusetts corporation

 

STEEL TECHNOLOGY, LLC,

an Oregon limited liability company

 

HD HOLDING INC.

a Nevada corporation

 

By:

/s/ Brian Grass

 

 

Brian L. Grass

 

Title for all: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

HELEN OF TROY MACAO COMMERCIAL OFFSHORE LIMITED,

a Macau corporation

 

By:

/s/ Vincent D. Carson

 

 

Name:

Vincent D. Carson

 

 

Title:

Director

 

 

NOTARIAL CERTIFICATE OF Brian L. Grass

 

NOTARY PUBLIC DO HEREBY CERTIFY AND ATTEST that on the day of the date hereof
personally came and appeared before me Brian L. Grass, the duly authorized Chief
Financial Officer of Helen of Troy Limited, a Barbados corporation, one of the
executing parties to the within written document and did in my presence sign and
deliver the same as and for his free and voluntary act and deed.

 

IN FAITH AND TESTIMONY WHEREOF I the said Rosemary Vasquez have hereunto set and
subscribed my name and caused my Seal of Office to be hereunto put and affixed
this 27 day of February , 2018.

 

--------------------------------------------------------------------------------